Citation Nr: 1756648	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

2.  Entitlement to an initial compensable rating for non-proliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Margaret Costello, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969, to include a tour of duty in the Republic of Vietnam during the Vietnam War.  In November 2010, the Veteran died.  The Veteran's surviving spouse has been properly substituted as the appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When the case was previously before the Board in March 2015, the issues of entitlement to service connection for hypertension and entitlement to a compensable rating for retinopathy were remanded for additional development and the issue of entitlement to accrued benefits was remanded for issuance of a statement of the case.  A statement of the case on the accrued benefits issue was issued in May 2017.  However, the appellant did not perfect an appeal of that issue.  As such, it is not currently before the Board. 

In September 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing is of record.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Review of the VA treatment records reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  It is not clear from the record if the SSA disability decision/records are relevant to the claims on appeal.  In any event, VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159 (c)(2).  As these records are not contained in the claims file, they should be obtained on remand.

In the Veteran's DRO hearing testimony and in a June 2013 written statement submitted by the appellant's representative, it was argued that the Veteran's diabetic retinopathy worsened since the most recent October 2009 VA examination.  However, the Veteran died before a new VA examination could be conducted.  In the testimony and written statements, it was noted that the Veteran's pain had worsened to the point where he would have to rest for several hours and put a cold cloth over his eyes.  It was argued that he was disabled and incapacitated due to his retinopathy.  It was further argued that the Veteran's physician instructed him to stop driving at night and to stop working any type of machinery.  A review of the record reflects that the Veteran's work history consisted of manual labor.  

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Board finds that the issue of whether a compensable rating is warranted for the Veteran's service-connected diabetic retinopathy on an extraschedular basis has been raised by the evidence of record, and referral for consideration of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

2.  Refer the issue of entitlement to an initial compensable rating for service-connected diabetic retinopathy to the Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of an extraschedular evaluation at any time during the appeal period.

3.  After completion of the above and any other development the AOJ should deem necessary, the AOJ should review the expanded record and readjudicate the claims on appeal, to include determining whether an extraschedular rating is warranted for diabetic retinopathy at any time during the appeal.  If the claims remain denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




